Citation Nr: 1124750	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  05-25 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected status-post lateral meniscus tear of the left knee. 

2.  Entitlement to service connection for a left ankle disorder, claimed as secondary to the Veteran's service-connected left knee disorder. 

3.  Entitlement to service connection for a right knee disorder, claimed as secondary to the Veteran's service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1980 to August 2000. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2003 and October 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, that denied the benefit sought on appeal.  The Veteran appealed those decisions and the case was referred to the Board for appellate review.  

The Veteran testified at a September 2008 videoconference hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.

In June 2009 the Board remanded the Veteran's claim for further development.  Unfortunately, the claims file reflects that further RO action on the issues of entitlement to service connection for a left ankle disorder and right knee disorder is warranted, even though such will, regrettably, further delay an appellate decision on that issue.  

The issues of entitlement to service connection for a left ankle disorder and a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's service-connected status-post lateral meniscus tear of the left knee has not been manifested ankylosis, moderate recurrent subluxation or lateral instability, removal of the semilunar cartilage, impairment of the tibia or fibula or genu recurvatum.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected status-post lateral meniscus tear of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5256-5263 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated July 2003, March 2006 and July 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, however, finding that VA is not required to tailor § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  However, the Board notes that the Veteran's claim of entitlement to an increased rating for his service-connected status-post lateral meniscus tear of the left knee originates from the grant of service connection for that disability.  Accordingly, Vazquez-Flores is inapplicable.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal. 

The Veteran has been afforded several VA examinations during the pendency of the appeal.  With regard to the issue dealt with in this portion of the decision, the reports of these examinations reflect that the examiners reviewed the pertinent medical records, recorded the Veteran's current complaints, conducted appropriate physical examinations and provided all findings necessary to decide the claims on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board accordingly finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

As indicated above, the Veteran has claimed entitlement to an initial rating in excess of 10 percent for his service-connected service-connected status-post lateral meniscus tear of the left knee.  Essentially, the Veteran contends that the evaluation he has received for that condition does not accurately reflect its severity.  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  While the veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  In addition, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999). 

The Veteran first claimed entitlement to service connection for left knee problems in February 2003.  A September 2003 rating decision granted entitlement to service connection for a status-post lateral meniscus tear of the left knee, assigning a noncompensable rating effective from February 28, 2003, the date that the Veteran first filed his claim.  An October 2003 rating decision increased that rating to 10 percent, effective for the entirety of the appeal period.  In March 2004 the Veteran submitted a Notice of Disagreement (NOD) disputing the rating assigned.  The RO issued a Statement of the Case (SOC) in June 2005, and the Veteran filed a Substantive Appeal (VA Form 9) in August 2005.  

The Veteran's claim first came before the Board in June 2009, at which time the issue of entitlement to an increased initial rating was remanded for further development.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also noted that a March 2011 rating decision granted entitlement to service connection for degenerative joint disease of the left knee and entitlement to service connection for residuals of a left knee injury, with locking and loose bodies in the lateral compartment, and assigned 10 percent and 20 percent ratings respectively.  Both ratings were made effective from February 28, 2003.  The Veteran has not disagreed with the ratings or effective date of the increased ratings.  

The relevant evidence of record in this case includes private treatment records, VA treatment records, VA examination reports and both written and oral statements from the Veteran and other individuals.  

In September 2003 the Veteran was afforded a fee-based VA examination in support of his claim.  During that examination the Veteran reported that he was working at a security company.  He indicated that he could walk about a mile on a flat surface, but that hiking and walking on trails was difficulty.  He also stated that he can run slowly, but that this occasionally causes some discomfort.  A service history of a left knee lateral meniscus tear was indicated, as well as other recurrent knee injuries during service.  Physical examination did not reveal any deformity, swelling or tenderness of palpation.  Deflection was only to 150 degrees and the examiner noted very mild lateral instability.  There was no difficulty with squatting or getting up, but the examiner did report hearing a popping noise when the Veteran straightened.  

VA treatment records from April 2004 show that the Veteran reported chronic left knee pain.  He stated that his knee locks and will occasionally give out.  Radiographic imagery from that time indicated negative findings.  Imagery from May 2004 indicated increased signal in the posterior horn of the medial meniscus consistent with early intrameniscal degenerative changes.  A tear was not identified and the study was otherwise unremarkable.  

In September 2003 the Veteran underwent an additional VA examination in support of his claim.  During that examination the Veteran stated that he worked as a security guard and that he had taken some time off of work for knee pain.  The Veteran reported episodic locking of the left knee, occasional giving way and pain.  Radiographic imagery showed tiny osteophytes in the intercondylar eminence of the tibia of the central portion of the femoral condyles and the lateral plateau of the tibia.  On the notch view there was at least one, and possibly two, small osteocartilaginous elements projected over the tissues near the inferior aspect of the lateral condyle of the femur.   Range of motion studies revealed flexion to 135 degrees, with pain at endpoint on both active and passive testing.  Increased pain was noted on repetitive motion, but there was no change in range of motion.  No loss of strength, muscle mass or endurance was noted on repetitive motion.  Physical examination of the knee joint did not reveal any instability, and both anterior and posterior drawer signs were negative.  The examiner diagnosed the Veteran with degenerative joint disease of the left knee.  Additional imagery from December 2006 showed mild blunting/fraying of the posterior horn internal margin of the lateral meniscal cartilage.  No tear was identified.  A cyst was also noted, but it did not appear to affect the insertions of the fibular collateral or popliteus.  

A third VA examination was provided in February 2008.  The Veteran reported that his left knee had become weaker and that the associated pain had become more intense.  The Veteran stated that he is only able to stand for approximately an hour and only able to walk about a quarter of a mile.  Physical examination revealed an antalgic gait.  Range of motion studies showed flexion from zero to 120 degrees, with pain thereafter.  There was no joint ankylosis or crepitation.  A meniscus abnormality was indicated, manifested by locking at the point of the lateral joint line.  The examiner diagnosed the Veteran with degenerative joint disease of the left knee with lateral compartment loose body.  He indicated that there were significant effects on the Veteran's occupation due to decreased strength and lower extremity pain.  Moderate effects on activities of daily living were also indicated.  Radiographic imagery showed mild degenerative joint disease and a small density in the lateral compartment.  

In September 2008 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran stated that the most severe problem he has with his left knee is when it locks.  He indicated that this usually occurs while he is sleeping and that he will be unable to straighten his knee.  He also reported having weakness and occasional buckling of his knee.  He stated that he uses a walking stick, occasionally wraps his knee and that he has a limp.  

The Veteran was afforded an additional VA examination in November 2009.  The Veteran stated that his left knee had become progressively worse, and that it was currently characterized by pain, popping and locking episodes.  On examination some grinding was noted, as well as subpatellar tenderness.  Range of motion studies revealed flexion from zero to 75 degrees and normal extension.  Objective evidence of pain following repetitive motion was indicated, but there were no additional limitations indicated.  Imagery from August 2009 showed mild tibiofemoral degenerative joint disease and mild patellofemoral degenerative joint disease.  A calcific density was also noted at the joint space.  The examiner diagnosed the Veteran with degenerative arthritis of the left knee and stated that there were significant effects on the Veteran's usual occupation and mild to moderate effects on activities of daily living.  The examiner stated that excessive physical training and exercise contributed to and aggravated the Veteran's left knee strain, which has led to the present arthritis and knee pain.  He also stated that there was no instability or subluxation of the knee, but that some limitation of motion was noted.  

Most recently, a December 2010 VA examination report revealed similar complaints and symptomatology.  The left knee showed some improvement over the previous examination, with flexion to 90 degrees. 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified.  38 C.F.R. § 4.21.  The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal strength, speed coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesion, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidence by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  

In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Veteran's service-connected status-post lateral meniscus tear of the left knee has been rated as 10 percent disabling under Diagnostic Code 5257, for other impairment of the knee.  The Veteran's specific diagnosis is not listed in the Rating Schedule.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010). 

Knee disabilities may be rated under several different diagnostic codes.  If the evidence shows compensable limitation of both flexion and extension, two separate disability ratings may be assigned.  VAOPGCPREC 9-2004.  Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is assigned where flexion is limited to 45 degrees.  A 20 percent rating is assigned where flexion is limited to 30 degrees.  Finally, a 30 percent rating is assigned where flexion is limited to 15 degrees.  

Diagnostic Code 5261 concerns limitation of leg extension.  Under Diagnostic Code 5261, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 20 degrees.  A 40 percent evaluation is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  

Under Diagnostic Code 5003, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joint.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joint or two or more minor joint groups, or as 20 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010). 

Under Diagnostic Code 5257, for other impairment of the knee, a 10 percent rating may be assigned for recurrent subluxation or lateral instability which is slight.  A 20 percent rating may be assigned for recurrent subluxation or lateral instability which is moderate, and a 30 percent rating may be assigned for recurrent subluxation or lateral instability which is severe.  

Under Diagnostic Code 5258 a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion.  

Additional rating criteria are found under Diagnostic Code 5256 (ankylosis of the knee), 5259 (symptomatic removal of the semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum).  

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  See VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 23-97, it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disability is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  Of course, a separate rating must be based upon additional disability.  

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  In addition, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or Diagnostic Code 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain upon the disability.  Further, if a musculoskeletal disability is rated under a specific diagnostic code that does not involve limitation of motion and another diagnostic code based on limitation of motion may be applicable, the latter diagnostic code must be considered in light of sections 4.40, 4.45 and 4.59. 

Initially, the Board notes that the Veteran has already been assigned a separate rating for degenerative joint disease of the left knee under Diagnostic Code 5003.  As mentioned, this rating was assigned based on limitation of motion under either Diagnostic Code 5260 or Diagnostic Code 5261.  Moreover, the Veteran has also been assigned a separate rating for locking and loose bodies in the lateral compartment of the left knee under Diagnostic Code 5258.  The Veteran has not appealed the rating decision granting those entitlements and the Board may not grant entitlement to higher ratings under those diagnostic codes. 

Accordingly, the available diagnostic codes include Diagnostic Codes 5256 for ankylosis, Diagnostic Code 5257 for other impairment of the knee, Diagnostic Code, Diagnostic Code 5259 for removal of the semilunar cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula or Diagnostic Code 5263 for genu recurvatum.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under these diagnostic codes because they are not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

After reviewing the entirety of the record, the Board finds that the evidence does not demonstrate that a disability rating in excess of 10 percent is warranted under any of those diagnostic codes.  The evidence of record does not indicate that the Veteran has undergone removal of the semilunar cartilage or that he has genu recurvatum.  In addition, there is no evidence that the Veteran has any form of ankylosis or has impairment of the tibia and fibula with moderate knee or ankle disability.  Finally, there is no evidence that the Veteran has lateral instability or recurrent subluxation of the knee that can reasonable be characterized as any more than slight.  As noted, the episodes of locking and the Veteran's limitation of motion have already been compensated under different diagnostic codes.  Accordingly, there is no basis upon which to grant a rating in excess of 10 percent.  

The Board has considered whether increased staged ratings are warranted in this case.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As discussed in detail above, however, the Board concludes that the Veteran's service-connected left knee disorder has not, beyond the ratings already assigned, met any applicable criteria for a disability rating in excess of 10 percent for any point during the appeal period.  

As previously noted, extraschedular ratings may be assigned in exceptional cases.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's appealed disability, alone, has required frequent hospitalization, or that manifestations of that disability exceed those contemplated by the schedular criteria.  Therefore, assignment of extra-schedular evaluations in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In sum, the record does not indicate that the Veteran's left knee patellofemoral syndrome has warranted a rating in excess of 10 percent for any time during the appeal period.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  The record does not indicate that the Veteran is unable to work and there is no allegation that his service-connected conditions, including his left knee disability, have resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.   


ORDER

Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected status-post lateral meniscus tear of the left knee is denied.


REMAND

The Veteran has also claimed entitlement to service connection for a left ankle disorder and entitlement to service connection for a right knee disorder.   Although it regrets further delaying an appellate determination on these issues the Board finds that additional development is necessary with respect to those claims.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below. 

Over the course of his appeal the Veteran has contended that he has a left ankle condition and right knee condition that either began in service or are secondary to his service-connected left knee disorder.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

In a claim for secondary service connection, the regulations provide that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability on the one hand and the condition said to be proximately due to the service-connected disability on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The Veteran was first granted entitlement to service connection for a left knee disorder in a September 2003 rating decision.  That same rating decision denied entitlement to service connection for residuals of a left ankle injury and residuals of a right knee injury, finding that there was no evidence submitted showing that those condition began in or were caused by military service.  The Veteran submitted a Notice of Disagreement (NOD) with that determination in March 2004.  A Statement of the Case (SOC) was issued in June 2005 and the Veteran filed a Substantive Appeal (VA Form 9) in August 2005.  This Veteran's claim first came before the Board in June 2009, at which time it was remanded for further development.  

That remand requested that the Veteran be scheduled for a VA examination in support of his claim.  Such an examination was provided in November 2009, with a supplementary VA examination in December 2010.  The Board notes that this examination adequately addressed the Veteran's claims for service connection on a secondary basis, but that it failed to address the claim on a direct basis.  Accordingly, this examination is not adequate for rating purposes.  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  

The extent to which the Veteran's right knee disorder and left ankle disorder may have begun in or been caused by service is still unclear.  In light of that deficiency the Board finds that a new examination is necessary.  In this regard, the Board notes that the Veteran's statements and testimony are competent and credible.  A Veteran is competent to testify as to the presence of observable symptomatology, including pain and problems in service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA treatment records, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the condition at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination in support of his claims of entitlement to service connection for a left ankle disorder and right knee disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file should be made available to and be reviewed by the examiner.  The examiner should note the Veteran's report that he first experienced problems with his right knee and left ankle in 1997 during service.  This report is considered to be competent and credible.  Following a thorough evaluation the examiner should state the precise nature of the Veteran's claimed left ankle and right knee disorders.  For each diagnosed condition identified the examiner should state whether any such current condition at least as likely as not (i.e., a 50 percent probability or greater) began during service or is proximately due to or the result of service or any event or injury in service.  

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.  

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


